DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to applicant’s filing on 28 February 2022.
Claims 21 – 40 are pending. Claims 1 – 20 are cancelled by Applicant.   

Claim Objections
Claims 26, 34, and 39 are objected because of the following informalities:
Regarding claims 26, 34, and 39, the limitation, “the first and second parts”, should read, “the first part and the second part”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, and 37 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 2012/0138329 A1), hereinafter Sun.

    PNG
    media_image1.png
    524
    761
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (A)][AltContent: connector][AltContent: connector][AltContent: textbox (B)][AltContent: connector][AltContent: connector][AltContent: textbox (B)][AltContent: textbox (Sun (US 2012/0138329 A1) – Annotated fig. 1)][AltContent: connector][AltContent: textbox (C)]

Regarding claim 21, Sun discloses a power tool comprising: a front housing (6, fig. 2); a back cap (10, 11, fig. 2) opposite the front housing, the back cap defining a plurality of apertures ([0027], ll. 8 – 12 describes a plurality of screws 13 passing from the exterior of a plastic casing 11 through a disc portion 304 and securing with an external cover 6 wherein one having ordinary skill in the art would recognize that in order for the plurality of screws 13 to pass from the exterior of the plastic casing 11 into the interior of the plastic casing 11 and through the disc portion 304 of an external case 30 as described in [0027], the plastic casing 11 would have a plurality of apertures to allow insertion of the plurality of screws 13.  Moreover, fig. 2 shows four screws 13 positioned at four corners of the plastic casing 11 for insertion into the plastic casing 11 wherein one having ordinary skill in the art would recognize that in order for the four screws 13 to be inserted into the plastic casing 11, the plastic casing 11 would have four apertures to allow insertion of the four screws 13); a motor assembly (3, 4, fig. 2) between the front housing and the back cap (Fig. 2 shows a motor casing 3/a motor module 4 enclosed between an exterior cover 6 and a handle 10/a plastic casing 11), the motor assembly including: a first end bell (31, fig. 2), a second end bell (30, 42, fig. 2) opposite the first end bell, and a motor (41, fig. 2) between the first end bell and the second end bell (Fig. 2 shows a rotor 41 enclosed between an exterior case cover 31 and an external case 30/a front cover 42), the motor having a motor axis (A, annotated fig. 2), at least one of the first end bell or the second end bell including a plurality of grooves (Annotated fig. 2 shows the first end bell or the exterior case cover 31 including four grooves B) that extends substantially parallel to the motor axis, each one of the plurality of grooves open outwardly at a circumferential periphery of the at least one of the first end bell or the second end bell (Annotated fig. 2 shows the four grooves B opening outwardly from the center of the first end bell or the external case cover 31); and a plurality of fasteners (13, fig. 2), each one of the plurality of fasteners extending substantially parallel to the motor axis (As shown in fig. 2), through at least one aperture of the plurality of apertures of the back cap, through at least one groove of the plurality of grooves of the at least one of the first end bell or the second end bell, and into the front housing to connect the front housing, the first end bell, the second end bell, and the back cap together (One having ordinary skill in the art would recognize from annotated fig. 2 that the plurality of screws 13 pass from the exterior of the plastic casing 11 through the plurality of apertures on the plastic casing 11 into the interior of the plastic casing 11, pass through the grooves B on the external case cover 31, pass through apertures C on the external case 30, and into the external cover 6 securing the plastic casing 11, the external case cover 31, and the external case 30/the front cover 42 with the external cover 6).

Regarding claim 23, Sun discloses the front housing (6, fig. 2) comprises a plurality of threaded recesses ([0027], ll. 8 – 12 describes the plurality of screws 13 passing from the exterior of the plastic casing 11 through the disc portion 304 and securing with the external cover 6 wherein one having ordinary skill in the art would recognize that the external cover 6 would have threaded recesses to receive the plurality of screws 13 and secure the plurality of screws 13 with the external cover 6), each one of the plurality of threaded recesses aligned with a groove of the plurality of grooves of the at least one of the first end bell or the second end bell and configured to receive a fastener of the plurality of fasteners (One having ordinary skill in the art would recognize from annotated fig. 2 that the plurality of screws 13 pass from the exterior of the plastic casing 11 through the plurality of apertures on the plastic casing 11 into the interior of the plastic casing 11, pass through the grooves B on the external case cover 31, pass through the apertures C on the external case 30, and into the threaded recesses of external cover 6 securing the plastic casing 11, the external case cover 31, and the external case 30/the front cover 42 with the external cover 6).

Regarding claim 37, Sun discloses a power tool comprising: a motor assembly (3, 4, fig. 2) including: a first end bell (31, fig. 2), a second end bell (30, 42, fig. 2) opposite the first end bell, and a motor (41, fig. 2) between the first end bell and the second end bell (Fig. 2 shows a rotor 41 enclosed between an exterior case cover 31 and an external case 30/a front cover 42), the motor having a motor axis (A, annotated fig. 2), at least one of the first end bell or the second end bell including a plurality of grooves (Annotated fig. 2 shows the first end bell or the exterior case cover 31 including four grooves B) that extends substantially parallel to the motor axis, each one of the plurality of grooves open outwardly at a circumferential periphery of the at least one of the first end bell or the second end bell (Annotated fig. 2 shows the four grooves B opening outwardly from the center of the first end bell or the external case cover 31); and a plurality of fasteners (13, fig. 2), each one of the plurality of fasteners extending substantially parallel to the motor axis (As shown in fig. 2), through at least one groove of the plurality of grooves of the at least one of the first end bell or the second end bell, to connect the first end bell and the second end bell together (One having ordinary skill in the art would recognize from annotated fig. 2 that the plurality of screws 13 pass from the exterior of the plastic casing 11 through the plurality of apertures on the plastic casing 11 into the interior of the plastic casing 11, pass through the grooves B on the external case cover 31, pass through apertures C on the external case 30, and into the external cover 6 connecting the external case cover 31 and the external case 30/the front cover 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 – 28 and 38 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2012/0138329 A1), hereinafter Sun, in view of Taga (US 2003/0121679 A1).


    PNG
    media_image3.png
    651
    678
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (A)][AltContent: textbox (Taga (US 2003/0121679 A1) – Annotated fig. 1)]
Regarding claim 24, Sun discloses the invention as recited in claim 21.
Sun does not explicitly discloses a body around at least a portion of the motor assembly between the front housing and the back cap.
However, Taga teaches a body (12, 20, fig. 1) around at least a portion of the motor assembly (14, fig. 1) between the front housing (66, fig. 1) and the back cap (54, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the back cap, as disclosed by Sun, with a body around at least a portion of the motor assembly between the front housing and the back cap, as taught by Taga, with the motivation to make the rear portion of the back cap of Sun separable in order to provide access to the rear portion of the motor assembly allowing a user to perform preventive maintenance and/or repair to the rear portion of the motor assembly without extensive disassembly of the power tool.

Regarding claim 25, Sun, as modified by Taga, discloses the invention as recited in claim 24.
The modified Sun discloses the body (Taga – 12, 20, fig. 1) defines an interior space (Taga – 18, fig. 1) in which the motor assembly (Taga – 14, fig. 1) is positioned and through which the plurality of fasteners (Taga – 52, fig. 1) extends.

Regarding claim 26, Sun, as modified by Taga, discloses the invention as recited in claim 24.
The modified Sun discloses the body (Taga – 12, 20, fig. 1) comprises a first part (Taga – 12, fig. 1 specifically the upper portion of housing 12) and a second part (Taga – 20, fig. 1 specifically the handle portion), each one of the first part and the second part of the body disposed around the at least the portion of the motor assembly (Taga – 14, fig. 1) (Taga – Fig. 1 shows a first part or the upper portion of a housing 12 disposed around the upper portion of a motor assembly 14 and a second part or a handle portion disposed around the lower/bottom portion of the motor assembly 14) between the front housing (Taga – 66, fig. 1) and the back cap (Taga – 54, fig. 1).

Regarding claim 27, Sun, as modified by Taga, discloses the invention as recited in claim 24.
The modified Sun discloses the body (Taga – 12, 20, fig. 1) comprises a flange (Taga – 22, fig. 2) that engages the front housing (Taga – 66, fig. 1) (Taga – As shown in fig. 2).

    PNG
    media_image5.png
    430
    447
    media_image5.png
    Greyscale
[AltContent: textbox (Taga (US 2003/0121679 A1) – Annotated fig. 3)][AltContent: oval]

Regarding claim 28, Sun, as modified by Taga, discloses the invention as recited in claim 24.
The modified Sun discloses the body (Taga – 12, 20, fig. 1) comprises a flange (Taga – 27, fig. 3 shown in annotated fig. 1 as element A.  Please note, the plain meaning of the term, “flange”, is “a rib or rim for strength, for guiding, or for attachment to another object” – Merriam Webster dictionary, wherein an ear 27 is a rib for guiding screws 52 for attachment of an end cap 54 to a housing 12) that engages (via screws 52) the back cap (Taga – 54, fig. 1).

Regarding claim 38, Sun, as modified by Taga, discloses the invention as recited in claim 37.
Sun further discloses a front housing (6, fig. 2) and a back cap (10, 11, fig. 2) at opposing ends of the motor assembly (3, 4, fig. 2).
Sun does not disclose a body around at least a portion of the motor assembly between the front housing and the back cap, the body defining an interior space in which the motor assembly is positioned and through which the plurality of fasteners extends.
However, Taga teaches a body (12, 20, fig. 1) around at least a portion of the motor assembly (14, fig. 1) between the front housing (66, fig. 1) and the back cap (54, fig. 1); body (12, 20, fig. 1) defining an interior space (18, fig. 1) in which the motor assembly (14, fig. 1) is positioned and through which the plurality of fasteners (52, fig. 1) extends.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the back cap, as disclosed by Sun, with a body around at least a portion of the motor assembly between the front housing and the back cap, the body defining an interior space in which the motor assembly is positioned and through which the plurality of fasteners extends, as taught by Taga, with the motivation to make the rear portion of the back cap of Sun separable in order to provide access to the rear portion of the motor assembly allowing a user to perform preventive maintenance and/or repair to the rear portion of the motor assembly without extensive disassembly of the power tool.

Regarding claim 39, Sun, as modified by Taga, discloses the invention as recited in claim 38.
The modified Sun discloses the body (Taga – 12, 20, fig. 1) comprises a first part (Taga – 12, fig. 1 specifically the upper portion of a housing 12) and a second part (Taga – 20, fig. 1 specifically a handle portion), each one of the first part and the second part of the body disposed around the at least the portion of the motor assembly (Taga – 14, fig. 1) (Taga – Fig. 1 shows a first part or the upper portion of a housing 12 disposed around the upper portion of a motor assembly 14 and a second part or a handle portion disposed around the lower/bottom portion of the motor assembly 14) between the front housing (Taga – 66, fig. 1) and the back cap (Taga – 54, fig. 1).

Regarding claim 40, Sun, as modified by Taga, discloses the invention as recited in claim 38.
The modified Sun discloses the body (Taga – 12, 20, fig. 1) comprises a flange (Taga – 22, fig. 2) that engages the front housing (Taga – 66, fig. 1) (Taga – As shown in fig. 2).

Claim 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2012/0138329 A1), hereinafter Sun, in view of Lin (US 2014/020973 A1).
[AltContent: oval][AltContent: oval]
Regarding claim 29, Sun discloses a power tool comprising: a front housing (6, fig. 2); a back cap (10, 11, fig. 2) opposite the front housing, the back cap defining a plurality of apertures ([0027], ll. 8 – 12 describes a plurality of screws 13 passing from the exterior of a plastic casing 11 through a disc portion 304 and securing with an external cover 6 wherein one having ordinary skill in the art would recognize that in order for the plurality of screws 13 to pass from the exterior of the plastic casing 11 into the interior of the plastic casing 11 and through the disc portion 304 of an external case 30 as described in [0027], the plastic casing 11 would have a plurality of apertures to allow insertion of the plurality of screws 13.  Moreover, fig. 2 shows four screws 13 positioned at four corners of the plastic casing 11 for insertion into the plastic casing 11 wherein one having ordinary skill in the art would recognize that in order for the four screws 13 to be inserted into the plastic casing 11, the plastic casing 11 would have four apertures to allow insertion of the four screws 13); a motor assembly (3, 4, fig. 2) between the front housing and the back cap (Fig. 2 shows a motor casing 3/a motor module 4 enclosed between an exterior cover 6 and a handle 10/a plastic casing 11), the motor assembly including: a first end bell (31, fig. 2) including a plurality of grooves (Annotated fig. 2 shows the first end bell or the exterior case cover 31 including four grooves B) that each open outwardly at a circumferential periphery of the first end bell (Annotated fig. 2 shows the four grooves B opening outwardly from the center of the first end bell or the external case cover 31), a second end bell (30, 42, fig. 2) opposite the first end bell, and a motor (41, fig. 2) between the first end bell and the second end bell (Fig. 2 shows a rotor 41 enclosed between an exterior case cover 31 and an external case 30/a front cover 42), the motor having a motor axis (A, annotated fig. 2), the plurality of grooves of the first end bell extending substantially parallel to the motor axis (As shown in annotated fig. 2); and a plurality of fasteners (13, fig. 2), each one of the plurality of fasteners extending substantially parallel to the motor axis (As shown in fig. 2)
Sun further discloses the second end bell (30, 42, fig. 2) including a plurality of apertures (C, annotated fig. 2) wherein the plurality of apertures of the second end bell extend substantially parallel to the motor axis (As shown in fig. 2). 
Sun does not explicitly disclose a second end bell including a plurality of grooves that each open outwardly at a circumferential periphery of the second end bell wherein the plurality of grooves of the second end bell extend substantially parallel to the motor axis.
However, Lin teaches a second end bell  (33, fig. 1) including a plurality of grooves (310, fig. 1) that each open outwardly at a circumferential periphery of the second end bell (Fig. 1 shows the plurality of notches 310 opening outwardly from the center of the second end bell or an cylinder body 33) wherein the plurality of grooves of the second end bell extend substantially parallel to the motor axis (A, annotated fig. 1) (As shown in fig. 1) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Lin with the invention of Sun, the plurality of apertures C on the disc portion 304 of the external case 30 of Sun would be substituted for the plurality of notches 310 of Lin such that the plurality of screws 13 of the modified Sun would pass from the exterior of the plastic casing 11 through the plurality of apertures on the plastic casing 11 into the interior of the plastic casing 11, pass through the grooves B on the external case cover 31, pass through the plurality of notches or grooves on the external case 30, and into the external cover 6 securing the plastic casing 11, the external case cover 31, and the external case 30/the front cover 42 with the external cover 6).
Because both the plurality of apertures on the second end bell of Sun and the plurality of grooves on the second end bell of Lin are functionally equivalent structures to align a plurality of fasteners to a plurality of threaded recesses on a front housing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plurality of apertures on the second end bell of Sun for the plurality of grooves on the second end bell of Lin to achieve the predictable result of aligning a plurality of fasteners to a plurality of threaded recesses on a front housing.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Regarding claim 31, Sun, as modified by Lin, discloses the invention as recited in claim 29.
The modified Sun discloses the front housing (Sun – 6, fig. 2) comprises a plurality of threaded recesses (Sun – [0027], ll. 8 – 12 describes the plurality of screws 13 passing from the exterior of the plastic casing 11 through the disc portion 304 and securing with the external cover 6 wherein one having ordinary skill in the art would recognize that the external cover 6 would have threaded recesses to receive the plurality of screws 13 and secure the plurality of screws 13 with the external cover 6), each one of the plurality of threaded recesses aligned with a groove of the plurality of grooves of at least one of the first end bell or the second end bell and configured to receive a fastener of the plurality of fasteners (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Lin with the invention of Sun, the plurality of apertures C on the disc portion 304 of the external case 30 of Sun would be substituted for the plurality of notches 310 of Lin such that the plurality of screws 13 of the modified Sun would pass from the exterior of the plastic casing 11 through the plurality of apertures on the plastic casing 11 into the interior of the plastic casing 11, pass through the grooves B on the external case cover 31, pass through the plurality of notches or grooves on the external case 30, and into the threaded recesses of external cover 6 securing the plastic casing 11, the external case cover 31, and the external case 30/the front cover 42 with the external cover 6).

Claim 32 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2012/0138329 A1), hereinafter Sun, in view of Lin (US 2014/020973 A1), in further view of Taga (US 2003/0121679 A1).

Regarding claim 32, Sun, as modified by Lin, discloses the invention as recited in claim 29.
The modified Sun does not explicitly discloses a body around at least a portion of the motor assembly between the front housing and the back cap.
However, Taga teaches a body (12, 20, fig. 1) around at least a portion of the motor assembly (14, fig. 1) between the front housing (66, fig. 1) and the back cap (54, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the back cap, as disclosed by the modified Sun, with a body around at least a portion of the motor assembly between the front housing and the back cap, as taught by Taga, with the motivation to make the rear portion of the back cap of Sun separable in order to provide access to the rear portion of the motor assembly allowing a user to perform preventive maintenance and/or repair to the rear portion of the motor assembly without extensive disassembly of the power tool.

Regarding claim 33, Sun, as modified by Lin, as further modified by Taga, discloses the invention as recited in claim 32.
The modified Sun discloses the body (Taga – 12, 20, fig. 1) defines an interior space (Taga – 18, fig. 1) in which the motor assembly (Taga – 14, fig. 1) is positioned and through which the plurality of fasteners (Taga – 52, fig. 1) extends.

Regarding claim 34, Sun, as modified by Lin, as further modified by Taga, discloses the invention as recited in claim 32.
The modified Sun discloses the body (Taga – 12, 20, fig. 1) comprises a first part (Taga – 12, fig. 1 specifically the upper portion of a housing 12) and a second part (Taga – 20, fig. 1 specifically a handle portion), each one of the first part and the second part of the body disposed around the at least the portion of the motor assembly (Taga – 14, fig. 1) (Taga – Fig. 1 shows a first part or the upper portion of a housing 12 disposed around the upper portion of a motor assembly 14 and a second part or a handle portion disposed around the lower/bottom portion of the motor assembly 14) between the front housing (Taga – 66, fig. 1) and the back cap (Taga – 54, fig. 1) between the front housing (Taga – 66, fig. 1) and the back cap (Taga – 54, fig. 1).

Regarding claim 35, Sun, as modified by Lin, as further modified by Taga, discloses the invention as recited in claim 32.
The modified Sun discloses the body (Taga – 12, 20, fig. 1) comprises a flange (Taga – 22, fig. 2) that engages the front housing (Taga – 66, fig. 1) (Taga – As shown in fig. 2).

Regarding claim 36, Sun, as modified by Lin, as further modified by Taga, discloses the invention as recited in claim 32.
The modified Sun discloses the body (Taga – 12, 20, fig. 1) comprises a flange (Taga – 27, fig. 3 shown in annotated fig. 1 as element A.  Please note, the plain meaning of the term, “flange”, is “a rib or rim for strength, for guiding, or for attachment to another object” – Merriam Webster dictionary, wherein an ear 27 is a rib for guiding screws 52 for attachment of an end cap 54 to a housing 12) that engages (via screws 52) the back cap (Taga – 54, fig. 1)..

Allowable Subject Matter
Claims 22 and 30 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 22 and 30, upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed limitation, “the motor comprises an electric motor.”  The closest prior art are Sun, Taga, and Lin wherein each reference discloses a pneumatic impact wrench powered by high pressure air and an air or pneumatic motor.  It is the examiner’s opinion that modifying Sun, Taga, and Lin to be powered by an electric motor would require a substantial reconstruction and redesign of the elements shown in Sun, Taga, and Lin, as well as a change in the basic principle under which the pneumatic impact wrench construction was designed to operate.  Moreover, Sun discloses that the second end bell or the external case 30 has features such as air outlet holes 301 and air intake holes 302 specific for use with the air or pneumatic motor [0024] thus it is the examiner’s opinion that if Sun, Taga, and Lin were modified to be powered by an electric motor, it would not be obvious to retain the second end bell or other claimed elements specific for use with the air or pneumatic motor. Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill before the effective filing date of the claimed invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        16 November 2022